Citation Nr: 0111972	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  98-15 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependent's educational benefits under 
Chapter 35, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1949 to 
January 1953.  He died on November [redacted], 1996.  The 
appellant is his widow. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in July 1997 by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement (NOD) was 
received in May 1998, a statement of the case (SOC) was 
issued in August 1998, and a substantive appeal (SA) was 
received in October 1998.  The appellant appeared and 
testified at an April 1999 RO hearing.  


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1996; his death 
certificate lists the immediate cause of death as progressive 
non-small cell lung cancer with intraabdominal metastases, 
while his hospital expiration summary shows the final 
diagnoses to be pancytopenia, atypical pneumonia, advanced 
non-small cell lung cancer, and anemia requiring transfusion.  

2.  At the time of death, the veteran was service-connected 
for pulmonary tuberculosis, far advanced, inactive, rated as 
30 percent disabling. 

3.  Neither lung cancer nor pneumonia were manifested during 
the veteran's military service or for many years thereafter.

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

5.  The veteran's service-connected tuberculosis was inactive 
for many years prior to the veteran's death; it did not 
affect a vital organ, accelerate the veteran's death or 
contribute to his death in any manner.


CONCLUSIONS OF LAW

1.  Neither lung cancer nor pneumonia were incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. § 3.303 (2000). 

2.  Neither lung cancer nor pneumonia were proximately due to 
or the result of a service-connected disease or injury.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.310 (2000). 

3.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active military service.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.312 (2000).

4.  The criteria for entitlement to a dependents' educational 
assistance allowance have not been met.  38 U.S.C.A. § 3501 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.807 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides for certain notice and assistance to 
claimants under certain circumstances.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After a preliminary review of the claims file, the Board 
finds that there has been substantial compliance with the 
notice/assistance provisions of the Veterans Claims 
Assistance Act of 2000.  The record includes the veteran's 
service medical records (SMR's), post-service VA and private 
medical records, the death certificate, the appellant's April 
1999 RO hearing transcript, and her variously dated written 
statements.  The Board finds the evidence to be adequate for 
the purposes of rendering a decision on appeal.  No 
additional pertinent evidence has been identified by the 
veteran.  Therefore, the Board finds that the record as it 
stands is complete and adequate for appellate review.  

Further, the appellant and her representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to the benefit 
sought on appeal.  The Board concludes that the discussions 
in the July 1997 decision, August 1998 statement of the case, 
and May 1999 supplemental statement of the case, have 
informed the appellant and her representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought, and there has therefore been compliance 
with VA's notification requirement. The Board therefore finds 
that the record as it stands is adequate to allow for 
equitable review of the veteran's claims and that no further 
action is necessary to meet the requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of he result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation the Board finds no 
prejudice to the veteran by proceeding with appellate review 
despite the fact that implementing regulations have not yet 
been promulgated.

I.  Service Connection for the Cause of the Veteran's Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  For a 
service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  

A disability will be service-connected if it resulted from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain 
chronic disabilities, such as cancer, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Applicable law also 
contemplates service connection on a secondary basis.  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection on the basis of aggravation is also contemplated 
under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet.App. 439 
(1995).

The Board first notes that there is no evidence showing that 
lung cancer was manifested during the veteran's period of 
military service or within a year of discharge from service.  
It is clear from the record that the veteran's lung cancer 
was first manifested many years after service, and the 
appellant does not contend otherwise.  

The essential contention is that the veteran's lung disease 
was somehow related to the veteran's service-connected 
tuberculosis.  However, in certain written statements and in 
April 1999 RO hearing testimony, the appellant also indicated 
her belief that the veteran's death was caused by atypical 
pneumonia as a complication of his service-connected 
tuberculosis rather than as a consequence of lung cancer, as 
at the time of death it appeared that his lung cancer was 
improving.

A review of the claims file shows that pursuant to a June 
1953 rating decision the veteran was awarded service 
connection for pulmonary tuberculosis, far advanced, active, 
and was assigned a 100 percent disability rating, effective 
January 24, 1953.  In accordance with an August 1956 rating 
decision, the veteran's disability rating was decreased to 50 
percent effective June 10, 1962, and down to 30 percent 
effective June 11, 1962, on the basis that his tuberculosis 
had become inactive and completely arrested as of June 11, 
1956.  

Turning to the available medical evidence, there is no record 
showing that the veteran suffered a reactivation of his 
tuberculosis after June 1956.  

Two letters dated in May 1997 and January 1998 from the 
veteran's primary private physician, M. Akram Dar, M.D., 
briefly summarize the veteran's medical history.  It was 
explained that the veteran was Dr. Dar's patient since May 
1985, at which time the veteran received treatment for 
coronary artery disease and hypertension, and that he was 
later treated for chronic obstructive pulmonary disease and 
bronchospasms.  Indeed, private treatment record going back 
to 1985 show no indication that the veteran suffered from, or 
was treated for, active pulmonary tuberculosis.  In 1996 the 
veteran was investigated for a persistent cough and weight 
loss.  A chest examination revealed a perihilar lung mass and 
an abdominal examination showed a palpable mass in the right 
upper abdomen.  After pathological examination, a diagnosis 
of squamous cell carcinoma was made, for which he received 
treatment.  

An October 1996 private hospital discharge summary, prepared 
by Andrew Haas, M.D., notes that the veteran was admitted for 
progressive debilitation, dehydration, weight loss, and 
neutropenia associated with his stage IV non-small cell lung 
cancer.  A chest X-ray revealed a diminishing infiltrate and 
response to systemic chemotherapy.  The final diagnoses were 
pancytopenia, dehydration, stage IV non-small cell lung 
cancer, chronic obstructive pulmonary disease, cancer 
cachexia, hypertension, and anemia requiring transfusion.

A November 1996 private hospital expiration summary prepared 
by Dr. Haas explained that the veteran was admitted to the 
hospital with advanced non-small cell lung cancer for which 
he was receiving systemic chemotherapy, and that was 
associated with severe pancytopenia and symptomatic anemia.  
Chest X-rays were noted to have shown some improvement in the 
lung lesions, suggesting some response to chemotherapy, but 
they also revealed an infiltrate pattern in the left lung 
suggestive of atypical anemia.  The veteran's condition 
deteriorated during the course of his hospitalization.  The 
family decided that due to "the terminal nature of the 
malignancy, that no heroic measures other than aggressive 
supportive care and antibiotic would be continued."  The 
veteran was pronounced dead on November [redacted], 1996.   The final 
diagnoses were pancytopenia, atypical pneumonia, advanced 
non-small cell lung cancer, and anemia requiring transfusion.

The veteran's death certificate, which was prepared by Dr. 
Haas, shows that the veteran died on November [redacted], 1996, and 
lists the immediate cause of death as progressive non-small 
cell lung cancer with intraabdominal metastases.

Upon review of the relevant evidence and the applicable laws 
and regulations, the Board find that service connection for 
the cause of the veteran's death is not warranted.  Although 
the appellant contends that the veteran's death was the 
result of atypical pneumonia as a complication of his 
service-connected tuberculosis instead of lung cancer, there 
is no evidence showing that the veteran's tuberculosis had 
been active since 1956.  The veteran had numerous chest X-
rays during his treatment for lung cancer, but none of these 
studies revealed any evidence of tuberculosis.  Although the 
veteran was diagnosed with atypical pneumonia just prior to 
his death, it was not associated with tuberculosis, nor was 
it considered an immediate cause of death.  Moreover, 
although just prior to the veteran's death certain studies 
suggested that his lung cancer was improving, it was also 
explained the veteran's lung cancer was a terminal disease 
and that it was the family's decision, based on this fact, to 
utilize only supportive care in his final days of life.  
Therefore, in consideration of the medical evidence 
demonstrating that the immediate cause of death was lung 
cancer and that there was no evidence of active tuberculosis, 
the preponderance of the evidence is against the appellant's 
claim that service-connected pulmonary tuberculosis caused, 
or substantially or materially contributed to, the cause of 
the veteran's death. 

II.  Dependents' Educational Assistance Allowance

Dependents' educational assistance allowance under Chapter 
35, Title 38, United States Code, may be paid to a surviving 
spouse or child of a veteran who dies of a service-connected 
disability.  38 U.S.C.A. § 3501; 38 C.F.R. § 3.807.  However, 
for reasons already discussed, service connection has not 
been established for the cause of the veteran's death.  The 
Board observes that in cases such as this, "where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or lack of entitlement under the 
law."  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Here, 
as the appellant has not been granted service connection for 
the cause of the veteran's death, her claim of entitlement to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, must be denied for a lack of legal 
merit.



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

